DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending in this application.

Response to Arguments
Regarding Rejection under 35 U.S.C. 102
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.
Applicant argues that the rejection under 35 usc102 is improper because:
	1) Regarding Claims 1, 7, 9, 11, and 18, Applicant argues that Doran does not teach the limitation, “pitch estimation circuits is to receive the speech signal to determine a pitch index of the speech signal”, because the description of a pitch index on Applicant’s specification, paragraph [0042], are similarly not found within the cited reference Doran (REMARKS, on page 3, 3rd paragraph – page 10, 1st paragraph).
However, Examiner respectfully disagrees and the rejection under 35 usc102 is still proper because:
1) Doran’s ‘pitch information’ is frequency information and is compared to a certain frequency result in a state in order to identify high/low pitch. Also in response to applicant's argument that the references fail to show certain features of applicant's determine a pitch index of the speech signal”, as recited in claim 1. 
	2)  Regarding Claim 5, Applicant argues that Doran does not teach the limitation, “wherein the pitch equalization processor is configured to filter the speech pitch”, because Doran teaches merely a characterization of a decision to be made and the speech pitch is itself filtered as claimed (REMARKDS, on page 10, 2nd paragraph).
	2) However, Examiner respectfully disagrees. Doran teaches that, in response to receiving the pitch information and deciding the speech pitch, the equalizer control circuit selects one of the at least two equalizers using the control signals and averages the pitch information provided by the vocoder prior to providing the control signal. Thus Doran discloses that the speech pitch is filtered using averaging the speech pitch information by the equalizer control circuit (Doran, [0012], claims 5 and 8) and still teaches the limitation, “wherein the pitch equalization processor is configured to filter the speech pitch”. Thus the rejection is still maintained at this time.
Regarding Rejection under 35 U.S.C. 103
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.
Applicant argues that the rejection under 35 USC 103 is improper because:
1) Regarding Claim 4, Applicant argues that Doran does not teach the limitation, “wherein the pitch equalization processor is configured to normalize the speech pitch of the speech signal to a predefined speech recognition pitch index”, because Chandra fails to discuss any normalization of ‘acoustic parameter value’ (REMARKS, on page 11, 2nd paragraph – page 12, 1st paragraph).
1) However, Examiner respectfully disagrees. One of ordinary skill in the art would understand that Normalization is adjust or change the signals to meet a particular criterion. And Chandra discloses that the weight-assigning method can also include measuring one or more acoustic parameters, optionally F0, F1, F2, F3, energy/pitch and/or modeling the particular acoustic unit and the relevant acoustic parameter values of the prior/next adjacent prosodic phonetic units (Chandra, [0024][0025]). Moreover, the weighted average of the acoustic parameters can be based on a degree of accuracy with which the acoustic parameters for each such sequentially desired acoustic unit are known, and/or on a degree of influence ascribed to each sequential acoustic unit according to the context of the acoustic unit in the sequence of desired acoustic units. (Chandra, [0025]). Thus Chandra discloses the method of modifying an acoustic parameter of the glottal signal and recombining the vocal tract resonance signal with the modified glottal signal to provide a modified candidate acoustic unit ([0060]). Thus 
2) Regarding Claim 13, Applicant argues that Doran does not teach the limitation, “wherein the pitch classification processor … correlation between one of the pitch bins and the speech signal”, because Chandra does not appear to define the “prosodic phonetic unit” to include a “pitch bin.” There are no examples in Chandra that a given or example “prosodic phonetic unit” corresponds to any groups of pitch indexes. The cited “prosodic phonetic units” does not represent a range of pitch indexes. (REMARKS, on page 12, 2nd paragraph – 4th paragraph).
2) However, Examiner respectfully disagrees. in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., the pitch indexes 20-300 might be grouped into three pitch bins Applicant specification [0076], pitch bins are corresponds to groups of pitch indexes) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). Thus Doran still discloses the limitation, “wherein the pitch classification processor … correlation between one of the pitch bins and the speech signal3”, as recited in claim 1. Moreover, each unit in the acoustic database can be identified using its prosodic phonetic unit name, its linguistic feature classification according to the text where the acoustic unit is located, and its directly measured acoustic features, computational representations or extensions thereof. In each case, the name, linguistic features, or acoustic features can be considered to be properties of the unit. Each 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, 11, 12, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Doran et al., (US Pub. 2004/0193405, hereinafter Doran).
Regarding claim 1, Doran discloses a pre-processing system for improved speech recognition of a speech signal, the system comprising at least a pitch estimation circuit; and a pitch equalization processor; 
wherein the pitch estimation circuit is configured to receive the speech signal to determine a pitch index of the speech signal (Fig. 2 and [0012][0013] item 202, vocoder provides pitch information 204 such as an estimate of the pitch of the speech); and 
wherein the pitch equalization processor is configured to receive the speech signal and pitch information (Fig. 2, a block diagram of a pitch adaptive equalization circuit; [0012][0013] equalizer control 206, low-pitch equalization circuit 208, and high-pitch equalization circuit 210 receive the speech signal and pitch information 204); 

to provide a pitch-equalized speech signal (Fig. 2, [0013][0014] providing equalized speech signal).
Regarding claim 2, Doran discloses the pre-processing system of claim 1, and Doran further discloses:
a pitch averaging circuit; which pitch averaging circuit is configured to receive the pitch index from the pitch estimation circuit, to determine an average pitch index, and to provide the pitch information to the pitch equalization processor, which pitch information corresponds to the average pitch index (Fig. 2 and [0012] averaging the pitch information provided by the vocoder prior to providing the control signal).
Regarding claim 5, Doran discloses the pre-processing system of claim 1, and Doran further discloses:
wherein the pitch equalization processor is configured to filter the speech pitch (Fig. 2 and [0012] “the equalizer control circuit 206 may be a threshold circuit where pitch information of the speech below or above a certain frequency result in a first state such as a ‘low pitch’ decision being made or a second state such as a ‘high pitch’ decision being made”; in response to receiving the pitch information and deciding the speech pitch, the equalizer control circuit selects one of the at least two equalizers using the control signals and averages the pitch information provided by the vocoder prior to providing the control signal).
Regarding claim 7, Doran discloses a method of pre-processing of a speech signal for improved speech recognition, comprising the steps of 
receiving the speech signal (Fig. 2 and [0012][0013] item 202, vocoder receives speech signal); 
determining a pitch index of the speech signal (Fig. 2 and [0012][0013] item 202, vocoder provides pitch information 204 such as an estimate of the pitch of the speech); 
equalizing a speech pitch of the speech signal using pitch information (Fig. 2, [0012]-[0014] and Claim 7, The equalizer control 206 and equalization circuits 208, 210 equalize the speech signal provided by the vocoder based on the pitch determination the circuit has made provides a control signal 218); and
providing a pitch-equalized speech signal (Fig. 2, [0013][0014] providing equalized speech signal).
Regarding claim 8, Doran discloses the method of claim 7, and Doran further discloses:
determining the pitch information by calculating an average pitch index from the determined pitch index (Fig. 2 and [0012] averaging the pitch information provided by the vocoder prior to providing the control signal).
Regarding claim 11, Doran discloses a pre-processing system for improved speech recognition of a speech signal, the system comprising at least 
a pitch estimation circuit; and a pitch classification processor; wherein the pitch estimation circuit is configured to receive the speech signal to determine a pitch index of the speech signal (Fig. 2 and [0012][0013] item 202, vocoder receives speech signal and provides pitch information 204 such as an estimate of the pitch of the speech); and 

Regarding claim 12, Doran discloses the pre-processing system of claim 11, and Doran further discloses:
a pitch averaging circuit; which pitch averaging circuit is configured to receive the pitch index from the pitch estimation circuit, to determine an average pitch index, and to provide the pitch information corresponding to the average pitch index to the pitch classification processor (Fig. 2 and [0012] averaging the pitch information provided by the vocoder prior to providing the control signal).
Regarding claim 16, Doran discloses a method of pre-processing of a speech signal for improved speech recognition, comprising the steps of determining a pitch index of the speech signal (Fig. 2 and [0012][0013] item 202, vocoder receives speech signal and provides pitch information 204 such as an estimate of the pitch of the speech); and 
determining classification information of the speech signal using pitch information (Fig. 2, a block diagram of a pitch adaptive equalization circuit; [0012][0013] “Equalizer control circuit 206 can be for example a simple threshold circuit where pitch information below a certain frequency result in a first state such as a “low pitch” decision being 
Regarding claim 17, Doran discloses the method of claim 16, and Doran further discloses:
determining the pitch information by calculating an average pitch index from the determined pitch index (Fig. 2 and [0012] averaging the pitch information provided by the vocoder prior to providing the control signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doran et al., (US Pub. 2004/0193405, hereinafter Doran) in view of Chandra et al., (US Pub. 2010/0161327, hereinafter Chandra).
Regarding claim 3, Doran discloses the pre-processing system of claim 1, and Doran further discloses:
wherein the pitch equalization processor is configured to equalize by [normalizing] the speech pitch of the speech signal (Fig. 2, [0012]-[0014] and Claim 7, 
Doran does not explicitly teach, however, Chandra does explicitly teach the bracketed limitation:
wherein the pitch equalization processor is configured to equalize by [normalizing] the speech pitch of the speech signal (Chandra, [0076][0154][0175] normalizing acoustic data for speech recognition).
Therefore, Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of pitch adaptive equalization as taught by Doran with Normalization of Acoustic data as taught by Chandra to improve speech recognition by correctly identifying more of the text, as uttered, directly from the acoustic data and to enhance speech synthesis quality (Chandra, [0084][0111]).
Regarding claim 4, Doran in view of Chandra discloses the pre-processing system of claim 3, and Chandra further discloses:
wherein the pitch equalization processor is configured to normalize the speech pitch of the speech signal to a predefined speech recognition pitch index (Chandra, [0076][0078][0170][0173] and Claim 17, “calculating an absolute and/or relative desired acoustic parameter value, optionally in terms of fundamental frequency and/or a change in fundamental frequency over the duration of the acoustic unit, the duration optionally being represented by a single point, multiple points, Hermite splines or another suitable representation, the desired acoustic parameter value being based on a weighted average of the actual acoustic parameters for a set of candidate acoustic units selected 
Regarding claim 13, Doran discloses the pre-processing system of claim 11.
Doran does not explicitly teach, however, Chandra does explicitly teach:
wherein the pitch classification processor is configured with multiple pitch bins and is configured to determine the classification information by determining a correlation between one of the pitch bins and the speech signal ([0024][0102][0106][0138] measuring one or more acoustic parameters, F0, F1, F2, F3, energy, and the like, across a particular acoustic unit corresponding to a particular prosodic phonetic unit; and classify and distribute the acoustic units according to their more specific prosodic phonetic unit names).
Regarding claim 14, Doran in view of Chandra discloses the pre-processing system of claim 11.
Doran does not explicitly teach, however, Chandra does explicitly teach:
wherein each pitch bin is associated with one of a plurality of acoustic models of an automatic speech recognition system ([0024] one or more acoustic parameters .

Claims 6, 9, 10, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doran et al., (US Pub. 2004/0193405, hereinafter Doran) in view of Gloge (US Pub. 2018/0137874).
Regarding claim 6, Doran discloses the pre-processing system of claim 1, and Doran further discloses:
Doran does not explicitly teach, however, Gloge does explicitly teach:
wherein the pitch equalization processor is configured to provide the pitch-equalized speech signal to one or more of an automatic speech recognition system and an acoustic model system (Fig. 1, steps 112 and 114, [0016][0017][0030] providing the pitch-adjusted audio signal to speech recognition engine; [0031] providing parameters to a process that employs as a natural language understanding model).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of pitch adaptive equalization as taught by Doran with adapting dynamic pitch adjustment of speech input to speech recognition as taught by Gloge to improve the accuracy of the speech recognition result (Gloge, [0012]).
Regarding claim 9, Doran discloses a speech processing system, comprising 
wherein the pre-processor comprising at least a pitch estimation circuit; and a pitch equalization processor; wherein the pitch estimation circuit is configured to receive the speech signal to determine a pitch index of the speech signal (Fig. 2 and [0012][0013] item 202, vocoder provides pitch information 204 such as an estimate of the pitch of the speech); and wherein 
the pitch equalization processor is configured to receive the speech signal and pitch information, to equalize a speech pitch of the speech signal using the pitch information, and to provide a pitch-equalized speech signal [to one or more of the speech recognition processor and the acoustic modeler] (Fig. 2, [0012]-[0014] and Claim 7, The equalizer control 206 and equalization circuits 208, 210 equalize the speech signal provided by the vocoder based on the pitch determination the circuit has made provides a control signal 218; providing equalized speech signal).
Doran does not explicitly teach, however, Gloge does explicitly teach:
a pre-processor for improved speech recognition of a speech signal; and one or more of a speech recognition processor and an acoustic modeler; provide a pitch-equalized speech signal [to one or more of the speech recognition processor and the acoustic modeler] (Gloge, Fig. 1, steps 112 and 114, [0016][0017][0030] providing the pitch-adjusted audio signal to speech recognition engine; [0031] providing parameters to a process that employs as a natural language understanding model).
Regarding claim 10, Doran in view of Gloge discloses a speech processing system of claim 9 and Gloge further disclose: 

Regarding claim 15, Doran discloses the pre-processing system of claim 11.
Doran does not explicitly teach, however, Gloge does explicitly teach:
wherein the pitch classification processor is configured to provide at least the classification information to one or more of an automatic speech recognition system and an acoustic model system (Fig. 1, steps 112 and 114, [0016][0017][0030] providing the pitch-adjusted audio signal to speech recognition engine; [0031] providing parameters to a process that employs as a natural language understanding model).
Regarding claim 18, Doran discloses a speech processing system, comprising wherein the pre-processor comprising at least a pitch estimation circuit; and a pitch classification processor; wherein the pitch estimation circuit is configured to receive the speech signal to determine a pitch index of the speech signal (Fig. 2 and [0012][0013] item 202, vocoder provides pitch information 204 such as an estimate of the pitch of the speech); and wherein 
the pitch classification processor is configured to receive pitch information; determine classification information of the speech signal using the pitch information; and to provide the classification information to [one or more of the speech recognition processor and the acoustic modeler] (Fig. 2, [0012]-[0014] and Claim 7, The equalizer control 206 and equalization circuits 208, 210 equalize the speech signal provided by the vocoder based on the pitch determination the circuit has made provides a control signal 218; “Equalizer control circuit 206 can be for example a simple threshold circuit where pitch information below a certain frequency result in a first state such as a “low 
Doran does not explicitly teach, however, Gloge does explicitly teach:
a pre-processor for improved speech recognition of a speech signal; and one or more of a speech recognition processor and an acoustic modeler; provide a pitch-equalized speech signal [to one or more of the speech recognition processor and the acoustic modeler] (Gloge, Fig. 1, steps 112 and 114, [0016][0017][0030] providing the pitch-adjusted audio signal to speech recognition engine; [0031] providing parameters to a process that employs as a natural language understanding model).
Regarding claim 19, Doran in view of Gloge discloses a speech processing system of claim 18 and Gloge further disclose:
a headset system with a speech processing system of claim 18 (Gloge, [0033] exemplary devices of the invention include a wearable device, a headset and etc.).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Doran et al., (US Pub. 2004/0193405, hereinafter Doran) in view of Kleijn (US Pat. 5,517,595).
Regarding claim 20, Doran discloses the pre-processing system of claim 1.
Doran does not explicitly teach, however, Kleijn does explicitly teach:
wherein the pitch index corresponds to a fundamental period of voiced speech components of the speech signal (Fig. 12A, Col. 9, lines 37-62, “The periodic component of the signal is shown in the sample indices, where the first digit is the pitch-cycle index, and the second digit is the sample index within that cycle. Thus sample 23 is the third sample of the second pitch cycle”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of pitch adaptive equalization as taught by Doran with the method of applying sample index as taught by Kleijn to reduce the unwanted correlation of the between the instantaneous waveforms in order to improve speech quality (Kleijn, Col. 10, lines 5-10).
Regarding claim 21, Doran discloses the pre-processing system of claim 1.
Doran does not explicitly teach, however, Kleijn does explicitly teach:
wherein the pitch index is of a fundamental frequency (Col. 7, lines 26- 57, “During this delay, the pitch period can be corrected, using information on the reliability of the present and future pitch detections. … The inverse of the pitch period (the fundamental frequency) is then linearly interpolated over time in interpolator 213).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659